                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

NATIONAL LABOR RELATIONS BOARD,       :
                                      :
                     Petitioner,      :
                                      :
               v.                     : Case No.3:16-mc-00002-GCM-DSC
                                      :     (No. 15-72162-2015-9th Cir.)
                                      :
SYNERGY ONE LOCATING, LLC and SAFE :
MARKX, LLC,                           :
                                      :
               Respondents,           :
                                      :
DERVON GASKINS,                       :
                                      :
               Additional Respondent, :
                                      :
    and                               :
                                      :
COMCAST CORP., BB&T CORP., WELLS      :
FARGO BANK, N.A. and HORNETS          :
BASKETBALL, LLC,                      :
                                      :
                     Garnishees.      :
                                      :


ORDER TERMINATING GARNISHMENTS, VACATING AND DISCHARGING PRIOR
                           ORDERS

       Before the Court is the unopposed Motion of the National Labor Relations Board

for an order terminating garnishments, discharging and vacating prior Orders of the

Court in this action. In light of the satisfaction of Judgment in this case pursuant to terms

stipulated by the parties, and pursuant to 28 U.S.C. § 3205(10)(c), the Court’s prior

Orders and inherent authority, and for good cause showing, the Motion is GRANTED.

       It is hereby ORDERED that the Writ of Garnishment issued by the Court on May

5, 2016 directed to BB&T Corp. [ECF No. 5] is terminated.
      IT IS FURTHER ORDERED that Writ of Garnishment issued by the Court on July

7, 2016, directed to Comcast Corporation [ECF No. 10] is terminated.

      IT IS FURTHER ORDERED that Writ of Garnishment issued by the Court on

October 4, 2016, directed to Wells Fargo Bank, N.A. [ECF No. 15] is terminated.

      IT IS FURTHER ORDERED that Writ of Garnishment issued by the Court on

November 17, 2016, directed to Hornets Basketball, LLC. [ECF No. 21] is terminated.

      IT IS FURTHER ORDERED that the Protective Restraining Order issued by the

Court on November 17, 2016 [ECF No. 23] is VACATED.

      IT IS FURTHER ORDERED that the Court’s Orders of March 13 and June 23,

2017, assessing costs and attorney’s fees [ECF Nos. 27 and 31] for failure to comply

with discovery are discharged and VACATED.


      SO ORDERED.


                                  Signed: October 10, 2019
